           Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
LOGIC GROWTH, LLC,                                *
                                                  *
                     Plaintiff,                   *
v.                                                *         Civil Case No. SAG-20-2889
                                                  *
GARY W. DAY,                                      *
                                                  *
                     Defendant.                   *
                                                  *
*      *       *      *       *       *      *        *     *       *       *      *       *

                                  MEMORANDUM OPINION

       Plaintiff Logic Growth, LLC (“Logic Growth”) filed an Amended Complaint against

Defendant Gary W. Day (“Day”), alleging breach of contract and fraud. Day moved to dismiss

the Amended Complaint, ECF 16. Logic Growth filed an opposition, ECF 17, and Day filed a

reply, ECF 18. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that

follow, Day’s motion to dismiss will be denied.

I.     FACTUAL BACKGROUND

       These facts are derived from Logic Growth’s Amended Complaint and are taken as true

for purposes of adjudicating the motion to dismiss. Logic Growth is a limited liability consisting

of two members who reside in Maryland: John Jeffrey May (“May”) and his wife. ECF 13 ⁋ 1.

Beginning in or around 2013, Kevin Merrill (“Merrill”) started a Ponzi scheme and eventually

defrauded his investors out of approximately $396 million. Id. ⁋ 6. Merrill and his co-conspirators

operated several businesses in furtherance of their scheme, including Global Credit Recovery, LLC

(“Global”). Id. ⁋ 7. Through those businesses, Merrill falsely represented that he was using

investors’ money to purchase consumer debt portfolios and was making money for investors by

collecting the underlying debts or re-selling the portfolios for profit. Id. In September 2018, the
        Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 2 of 12



Ponzi scheme collapsed. Id. ⁋ 8. Merrill and two co-conspirators were convicted of federal

offenses and sentenced to terms of imprisonment. Id.

       Day and Merrill were close personal friends. Id. ⁋ 10. Day, and several entities he

controlled, invested in Merrill’s Ponzi scheme. Id. ⁋ 9. Day also solicited investors for Merrill

and processed some of the investments through his entities. Id. From October 30, 2014 through

December 6, 2015, Day persuaded May to invest money in Merrill’s company, Global. Id. ⁋ 10.

During the course of the investments, May and his spouse formed Logic Growth, because their

marital assets were used to purchase the investments. Id. ⁋ 11. May and Logic Growth’s initial

investments in Global were profitable. Id. ⁋ 12. Day and May formed a new company, Credit

Portfolio Lending II LLC (“CPLII”) to market investments in Global to other individuals. Id. Day

created marketing materials for CPLII to provide to prospective investors. Id. ⁋⁋ 13, 16. CPLII

itself invested approximately $3 million in Global and funded the investment through a loan from

Eagle Bank. Id. ⁋ 14.

       In December 2016, May transferred his interest in CPLII to Logic Growth. Id. ⁋ 15. From

February, 2017 through July, 2018, Logic Growth continued to invest money in Global through

Day, based on the representations made in Day’s marketing materials about Global’s legitimacy.

Id. ⁋ 16. The 2017-2018 investments were made pursuant to five written Investor Agreements and

one oral Investor Agreement. Id. ⁋⁋ 17, 19. Each Investor Agreement contained slightly different

terms, but each provided that Logic Growth would pay Day (and Day would pay Global) a certain

amount of investment principal to be used to purchase, manage, and eventually sell consumer debt

portfolios. Id. ⁋ 20. The Investor Agreements provided that Logic Growth would receive certain

returns on its investment, in the form of specified “interest payments” made during the term of

management, and would be repaid its principal in full when the consumer debt portfolios were



                                               2
         Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 3 of 12



sold. Id. Logic Growth alleges that in entering the Investor Agreements, it relied on Day’s

repeated assurances that Logic Growth would be repaid its full investment principal. Id. ⁋ 23.

        In the days leading up to the February 14, 2017 Investor Agreement, Day orally represented

to Logic Growth that the monies it invested would be used to buy consumer debt portfolios. Id.

⁋ 26. The investor agreement stated, “[u]pon receipt of funds from [Logic Growth], [Day] will

immediately transfer all [Logic Growth] funds to Global for the sole purpose of purchasing a

portfolio of consumer credit card debt with the sole intent to re-sell the portfolio for a profit within

ninety (90) days.” ECF 13-1 ⁋ 1. Day deposited the $500,000 investment check Logic Growth

provided on February 14, 2017 into his personal Wells Fargo bank account. ECF 13 ⁋ 29. At the

time of the deposit, Day’s Wells Fargo account contained a balance of just under $9,000. Id. In

the coming days and weeks, however, Day wrote a check to the Internal Revenue Service for

$167,782.94, made a payment to American Express of $69,723.05, wrote a check to Euro

Motorcars Bethesda for $22,000.00, withdrew $50,000 to pay MGM National Harbor, and

withdrew $100,000 to pay the Seminole Tribe of Florida. Id. ⁋ 30. Logic Growth did not learn of

Day’s personal use of the funds it had provided to him for investment until early 2020, when it

learned of the information via discovery in separate civil litigation. Id. ⁋ 31.

        The five written Investor Agreements all contain the following provision: “[Day] and

Global agree to defend, indemnify, and hold harmless [Logic Growth] from and against any and

all possible liability, demands, claims, allegations, costs, losses, damages, judgment, and

expenses.” ECF 13-1 through 13-5 ⁋ 8. The final Investor Agreement, dated July 24, 2018,

contains language providing that Day “personally guarantee[d] the return of [Logic Growth’s]

principal within three hundred sixty-five (365) days of receipt of said funds by [Day].” ECF 13-5

⁋ 14.



                                                   3
         Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 4 of 12



       Day did not make the interest payments required in 2017 under the first Investor

Agreement, although he acknowledged that they were owing, and Logic Growth agreed to extend

the time for payment. ECF 13 ⁋ 22. Day made all of the interest payments required under the

second Investor Agreement, until the time Merrill’s Ponzi scheme collapsed in September, 2018.

Id. At the time of the collapse, Logic Growth lost all of the principal it had invested under each

of the six Investor Agreements, for a total loss of $2,100,000. Id. ⁋ 25. Day has refused to

indemnify Logic Growth for the losses or to pay Logic Growth the $500,000 he personally

guaranteed in the July 24, 2018 Investor Agreement. Id. ⁋⁋ 35, 36.

II.    LEGAL STANDARDS

       Day’s motion to dismiss alleges that Plaintiff has failed to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). ECF 16. A defendant is permitted to test the legal sufficiency

of a complaint by way of a 12(b)(6) motion. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir.

2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). Such a motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684



                                                  4
           Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 5 of 12



(2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions.’”); see

also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (per

curiam).

        Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable, and . . . recovery is very remote and unlikely.” Id. at 556 (internal quotation marks

omitted).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.

Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, a court is not required to

accept legal conclusions drawn from the facts. Papasan v. Allain, 478 U.S. 265, 286 (1986). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy



                                                   5
         Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 6 of 12



sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566

U.S. 937 (2012).

III.   ANALYSIS

         A. Count One: Breach of Contract

                     1. Indemnification Language

       The parties contest whether Day is required to indemnify Logic Growth for its losses of

principal under the following contractual provision: “[Day] and Global agree to defend, indemnify,

and hold harmless [Logic Growth] from and against any and all possible liability, demands, claims,

allegations, costs, losses, damages, judgments, and expenses.” ECF 13-1 through 13-5 ⁋ 8. Day

argues that the language constitutes a “garden variety indemnification clause” which should be

interpreted to restrict indemnification to third-party claims. ECF 18 at 2; ECF 16-1 at 8. Logic

Growth counters that the inclusion of words such as “losses” in the list of items to be indemnified

indicates that the parties specifically contracted for Logic Growth’s compensation for any losses

of its invested principal. ECF 17 at 10. Each party cites a series of cases, containing differently

worded indemnification clauses, that have been interpreted in the manner it urges in this case. See

ECF 16 at 8; ECF 17 at 11-12.

       Ultimately, this Court concludes that the language of the indemnification clause in the

parties’ Investor Agreements is ambiguous as to whether “losses” includes Logic Growth’s loss of

principal. A “contract is ambiguous if it is subject to more than one interpretation when read by a

reasonably prudent person.” Sy-Lene of Wash. v. Starwood Urban Retail II, LLC, 376 Md. 157,

167 (2003). To determine whether a contract is ambiguous, a court considers “the character of the

contract, its purpose, and the facts and circumstances of the parties at the time” that they enter into

the contract. Pac. Indem. Co. v. Interstate Fire & Cas. Co., 302 Md. 383, 388 (1985).



                                                  6
           Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 7 of 12



          The construction of an ambiguous contract “is a question of fact which, if disputed, is not

susceptible of resolution under a motion to dismiss for failure to state a claim.” Horlick v. Cap.

Women's Care, LLC, 896 F. Supp. 2d 378, 394 (D. Md. 2011) (applying Maryland contract law)

(quoting Wolman v. Tose, 467 F.2d 29, 34 (4th Cir. 1972)); see also Martin Marietta Corp. v. Int'l

Telecomm. Satellite Org., 991 F.2d 94, 97-98 (4th Cir. 1992) (applying Maryland contract law and

reversing trial court's grant of a motion to dismiss because the contract in issue was “not free from

ambiguity”). Interpretation of an ambiguous contract requires consideration of extrinsic evidence

shedding light on the parties’ intentions, which is not available to the Court in the motion to dismiss

context. See Cnty. Comm’rs of Charles Cnty. v. St. Charles Assoc. Ltd. P'ship, 366 Md. 426, 445

(2001).

          Here, while there is some logical appeal to Day’s argument that an entirely risk-free

investment scenario would be exceedingly rare, provisions of the Investor Agreements in fact

appear to support that reading. See, e.g., ECF 13-5 ⁋ 4 (“Upon termination by either party, Investor

shall receive its original investment amount in full plus any interest and or fees due up until the

date of termination.”). Thus, considering the language of the contract and the parties’ relationship

at the time the Investor Agreements were entered, extrinsic evidence regarding the parties’ intent

will be relevant to interpreting the scope of the indemnification clause in question. Accordingly,

the motion to dismiss will be denied as to these claims.

                       2.Statute of Limitations

          Day’s argument that Logic Growth’s claims, at least as to the February 14, 2017 Investor

Agreement, are barred by the statute of limitations is unavailing. A statute of limitations defense,

like other affirmative defenses, can only be adjudicated in the context of a motion to dismiss where

“it appears on the face of the complaint that the limitation period has run.” State Auto. Mut. Ins.



                                                   7
         Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 8 of 12



Co. v. Lennox, 422 F. Supp. 3d 948, 964 (D. Md. 2019) (quoting Miller v. Pac. Shore Funding,

224 F. Supp. 2d 977, 985 (D. Md. 2002), aff’d, 92 F. App’x 933 (4th Cir. 2004)). No such situation

exists here. Logic Growth asserts no claims arising out of Day’s failure to make timely interest

payments. Instead, Logic Growth’s claims center on Day’s failure to return its full principal. See

ECF 13 ¶¶ 45-47 (“Logic Growth lost all of its principal investments made under the Investor

Agreements . . . .”) Other than the last, 2018 Investor Agreement, which contained a 365-day

personal guarantee, the agreements provided no fixed date for the return of principal. Thus, there

is no plausible argument that a limitations bar is evident from the face of the Amended Complaint.

                     3. Statute of Frauds

       Day’s motion to dismiss argues that Logic Growth’s claims, as to the oral Investor

Agreement allegedly entered on May 1, 2017, are barred by the statute of frauds at Section 2-201

of the Commercial Law Article of the Maryland Code. ECF 16-1 at 15. However, that statute of

frauds, which is premised on Title 2, Section 2-201, of the Uniform Commercial Code, expressly

applies only to the “sale of goods.” Md. Code Ann., Com. Law § 2-201 (providing that “a contract

for the sale of goods for the price of $500 or more is not enforceable” absent a sufficient writing).

Consumer debt is not a good. See Atlas Equity, Inc. v. Chase Bank, USA, N.A., 403 F. App’x 190,

192 (9th Cir. 2010) (rejecting contention that Title 2 of the Uniform Commercial Code applied to

a sale of consumer debt because the plaintiff had “purchased debts, not goods”). Moreover, the

Investor Agreements are service contracts, not contracts for sale of consumer debt or anything else.

See ECF 13-1 ¶ 3 (“Global will attempt to buy and sell the portfolio in which [Logic Growth]

participates . . . and shall use its best reasonable efforts to produce a profit for [Logic Growth].”);

see also DeGroft v. Lancaster Silo Co., Inc., 72 Md. App. 154, 165 (1987) (explaining that “[t]he

UCC does not apply to service contracts or to materials used or supplied in connection with the



                                                  8
         Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 9 of 12



performance of such contracts.”). Thus, the cited statute of frauds does not apply to Logic

Growth’s claim.1

                     4. Guarantee in July 24, 2018 Contract

       Unlike the indemnification clause discussed above, the Court finds no ambiguity in the

guarantee provision of the July 24, 2018 Investor Agreement, which reads: “By signing this

agreement, Gary W. Day, shall personally guarantee the return of the principal per the terms of

this agreement within three hundred sixty-five (365) days of receipt of said funds by [Day].” ECF

13-5 ⁋ 14. Day argues that the unambiguous language of that clause is modified by another

provision of the Investor Agreement. ECF 16-1 at 16. However, the provision he cites does not

require Global to return the principal to Day before that amount must be returned to Logic Growth.

In fact, the provision upon which Day attempts to rely is poorly written to the point of being

incomprehensible. It reads, in relevant part: “[Day] will make its best effort to pay [Logic Growth]

One Million Dollars ($1,000,000.00) on or before June 30, 2019 unless either party terminates and

until initial investment amount detailed on page 2 of this document is returned to [Day] by

Global.” ECF 13-5 ⁋ 4 (emphasis added). As best this Court can glean, the provision indicates

that Day’s obligation to make his best effort to pay Logic Growth one million dollars on or before

June 30, 2019, only lasts until the initial investment amount is returned to Day by Global, if one

of the parties has terminated the Investor Agreement. In other words, once Global returns the

initial investment amount to Day, if one of the parties has terminated the agreement, Day no longer



1
  Perhaps recognizing the deficiencies in his original contention, in his reply memorandum, Day
raises the entirely new argument that the statute of frauds set forth in Section 5-901 of the Courts
and Judicial Proceedings Article of the Maryland Code bars Logic Growth’s claim. ECF 18 at 9-
10. This Court will not consider a new argument raised for the first time in a reply. See Clawson
v. FedEx Ground Package Sys., Inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006) (“The ordinary rule
in federal courts is that an argument raised for the first time in a reply brief or memorandum will
not be considered.”).
                                                 9
        Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 10 of 12



has to try to pay Logic Growth one million dollars. The provision does not indicate that the return

of Logic Growth’s $500,000 principal, which was personally guaranteed by Day to occur within

one year, is contingent upon Global’s return of the initial investment amount.

       The remainder of the paragraph Day cites provides that the interest and fees owed to Logic

Growth will be paid “upon receipt of wire from Global,” but, again, does not make reimbursement

of the principal contingent on any such receipt. Accordingly, because his interpretation is

incorrect, Day’s motion to dismiss Logic Growth’s claim relating to the personal guarantee in the

July 24, 2018 Investor Agreement also will be denied.

         B. Count Two: Fraud

                     1. Viability of Fraud Claim

       Day contends that Logic Growth’s fraud claim is not viable because Day’s statements

regarding the intended use of the invested funds were “merely promissory in nature” and cannot

constitute fraud, or alternatively that any claim for fraud was merged into the contract. ECF 16-1

at 18. Both arguments are unpersuasive.2

       Day’s broad interpretation of “promissory statements,” defined as anything pertaining to

future conduct, would vitiate almost any claim of fraud. Instead, Maryland law is clear that the

determinative factor is the promisor’s present intent at the time the representations are made. See

Gross v. Sussex Inc., 322 Md. 247, 258 (1993) (holding that “making a promise as to a matter




2
  The economic loss rule, cited as an alternative theory by Day, is patently inapposite. It bars
certain purchasers from bringing negligence or strict liability actions but permits purchasers to
maintain actions for fraud. See Pulte Home Corp. v. Parex, Inc., 174 Md. App. 681 (2007)
(“Historically, a purchaser suffering only economic loss has ordinarily been unable to bring a tort
action for negligence or strict liability; such purchasers have been limited to contract actions for
breach of warranty, or, in the case of fraud, a tort action for deceit.” (quoting A.J. Decoster Co. v.
Westinghouse Elec. Corp., 333 Md. 245, 249-50 (1994))). Logic Growth has not asserted a
negligence-based claim.
                                                 10
        Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 11 of 12



material to the bargain with no intent to fulfill it is actionable fraud”). The Amended Complaint

alleges that on the same day Day entered the Investor Agreement promising to “immediately

transfer” Logic Growth’s funds to Global for investment, he wrote a check from his personal Wells

Fargo account to the Internal Revenue Service that would bounce absent the influx of funds from

Logic Growth’s check. ECF 13 ⁋⁋ 29-30. Those allegations suffice to plausibly plead fraudulent

present intent.

       Day’s merger argument is no more successful. The existence of a merger clause in a

contract does not prevent the use of pre-contractual representations to prove fraudulent conduct.

Greenfield v. Heckenbach, 144 Md. App. 108, 130-33 (2002). Thus, taking all of the allegations

in the Amended Complaint as true, Logic Growth has adequately pled a claim of fraud.

                    2.Statute of Limitations

       As explained above, a statute of limitations only operates to allow a claim to be dismissed

where the limitations bar is evident from the face of the complaint. Here, the Amended Complaint

specifically alleges that Logic Growth learned of Day’s personal use of its invested funds in early

2020, as a result of unrelated litigation. ECF 13 ⁋ 31. Day’s contention that his failure to make

timely interest payments in May, 2017 caused Logic Growth’s fraud claim to accrue is

unpersuasive, particularly because the Amended Complaint expressly alleges that the parties

agreed to extend the due date for those payment obligations until the consumer debt portfolio was

sold. ECF 13 ⁋ 22. Accordingly, facts supporting a limitations defense are not evident from the

Amended Complaint.

IV.    CONCLUSION

       For the reasons set forth above, Day’s Motion to Dismiss, ECF 16, will be denied. A

separate implementing Order follows.


                                                11
       Case 1:20-cv-02889-SAG Document 19 Filed 02/12/21 Page 12 of 12




Dated: February 12, 2021                                      /s/
                                               Stephanie A. Gallagher
                                               United States District Judge




                                     12
